Dibell, J. Upon petition for rehearing, appellant so earnestly urged that the evidence required the opposite judgment from that rendered below, and that our rule above applied had done it a great injustice, that we have been constrained to carefully examine the evidence in the record. Upon such examination we can not say that even if we were passing upon the merits of the case, we would be warranted in reversing the judgment upon the evidence appearing in the record. The petition for rehearing is denied.